Asch, J. P. (dissenting in part).
I would affirm the judgment appealed from in its entirety. The demand for the bill of particulars served by the defendant-appellant requested information regarding his loss of earnings, with name and *780address of employer. The plaintiff correctly stated in response that “[n]o loss of earnings is claimed as infant plaintiff was a student.” Mammarella v Consolidated Edison Co. of N. Y. (44 AD2d 571), cited by the majority for the proposition that the city was prejudiced by a lack of opportunity to prepare for the proof offered at trial of lost, future earnings, is inapposite. That case was a wrongful death action and the defendant demanded particulars as to the deceased’s employment and loss of earnings. Plaintiff responded to that portion of the demand with “not applicable” but at trial was allowed to prove that the deceased was employed and to show his earnings. This was determined to be erroneous. Here, on the other, hand, the city simply asked for a statement of past earnings, as evidenced by the request for “name and address of employer.” Unlike Mammarella, plaintiff’s bill of particulars responded correctly to this demand. If the city had asked for a statement regarding impaired future earning capacity in its demand, and plaintiff had not responded, the claim of prejudice would have some substance. There was obviously no surprise or lack of opportunity for the city to prepare for the proof of impaired future earnings in a case where the plaintiff was a boy who had one leg amputated and the other permanently impaired and where the ad damnum sought five million dollars.